NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0277n.06

                                           No. 20-5703

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                          FILED
                                                                                   Jun 07, 2021
UNITED STATES OF AMERICA,                                )                     DEBORAH S. HUNT, Clerk
                                                         )
       Plaintiff-Appellee,                               )
                                                         )   ON APPEAL FROM THE UNITED
v.                                                       )   STATES DISTRICT COURT FOR
                                                         )   THE EASTERN DISTRICT OF
HENRY SHELL,                                             )   KENTUCKY
                                                         )
       Defendant-Appellant.                              )
                                                         )

       BEFORE: GRIFFIN, WHITE, and READLER, Circuit Judges.

       PER CURIAM. Henry Shell appeals the district court’s judgment revoking his supervised

release. As set forth below, we AFFIRM the district court’s revocation judgment.

       In 2008, Shell pleaded guilty to conspiring to distribute and possess with intent to distribute

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846; distributing cocaine, in violation of

21 U.S.C. § 841(a)(1); brandishing a firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1); and being a convicted felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced Shell to 84 months

plus one day of imprisonment and three years of supervised release. Shell did not appeal.

       Shell’s initial three-year term of supervised release began in April 2013. In January 2015,

the probation office alleged that Shell had violated the conditions of his supervised release by

committing other crimes (distributing hydrocodone and possessing Suboxone) and using a

controlled substance (Suboxone). At the revocation hearing, the district court found the charged

violations by a preponderance of the evidence, revoked Shell’s supervised release, and sentenced
No. 20-5703, United States v. Shell


him to 56 months of imprisonment and five years of supervised release. This court affirmed the

district court’s revocation judgment. United States v. Shell, No. 15-5185 (6th Cir. Jan. 28, 2016)

(order).

       Shell’s second term of supervised release began in February 2019. In April 2020, the

probation office alleged that Shell had violated a condition of his supervised release by committing

another crime (second degree assault, in violation of Kentucky Revised Statutes § 508.020). At

the revocation hearing, Shell admitted that he stabbed his son, Paul “P.D.” Shell, with a knife but

claimed that the stabbing was not intentional and, even if intentional, was justified. The district

court found the charged violation by a preponderance of the evidence, revoked Shell’s supervised

release, and sentenced him to 37 months of imprisonment and two years of supervised release.

       In this timely appeal, Shell argues that there was insufficient evidence to support the district

court’s revocation of his supervised release. A district court may revoke a term of supervised

release if it “finds by a preponderance of the evidence that the defendant violated a condition of

supervised release.” 18 U.S.C. § 3583(e)(3); United States v. Cofield, 233 F.3d 405, 406 (6th Cir.

2000). “We review a district court’s decision to revoke supervised release for abuse of discretion,

giving fresh review to its legal conclusions and clear-error review to its fact findings.” United

States v. Kontrol, 554 F.3d 1089, 1091–92 (6th Cir. 2009) (internal citation omitted). “Where

there are two permissible views of the evidence, the factfinder’s choice between them cannot be

clearly erroneous.” Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 574 (1985).

       The district court determined that Shell violated a condition of his supervised release by

committing another federal, state, or local crime. See 18 U.S.C. § 3583(d). Under Kentucky law,

“[a] person is guilty of assault in the second degree when . . . [h]e intentionally causes physical

injury to another person by means of a deadly weapon or a dangerous instrument.” Ky. Rev. Stat.


                                                -2-
No. 20-5703, United States v. Shell


§ 508.020(1)(b). Justification is a defense to that crime: “The use of physical force by a defendant

upon another person is justifiable when the defendant believes that such force is necessary to

protect himself against the use or imminent use of unlawful physical force by the other person.”

Ky. Rev. Stat. § 503.050(1); see Ky. Rev. Stat. § 503.020. The use of “deadly physical force,”

defined as “force which is used with the purpose of causing death or serious physical injury or

which the defendant knows to create a substantial risk of causing death or serious physical injury,”

Ky. Rev. Stat. § 503.010(1), is justifiable “only when the defendant believes such force is

necessary to protect himself against death, serious physical injury, kidnapping, sexual [assault],

felony involving the use of force, or” if the “person against whom the defensive force was used

was in the process of unlawfully and forcibly entering or had unlawfully or forcibly entered a

dwelling, residence, or occupied vehicle.” Ky. Rev. Stat. §§ 503.050(2), 503.055(1).

       At the revocation hearing, multiple witnesses, including Shell, testified about the stabbing

incident on April 6, 2020. P.D. and his wife, Hollie Shell, were living with Shell at the time of the

incident. According to the testimony of P.D., Hollie, and Shell, a few days prior to the stabbing,

there was an argument between P.D. and Shell during which P.D. picked up and wielded a knife

that was laying on the kitchen table, after Shell allegedly reached for the knife. Shell alleges that

P.D. brought his gun into the house during this argument but P.D. denies having done so.

       Several witnesses gave conflicting testimony as to the events of April 6, 2020 that

culminated in Shell stabbing P.D. The witnesses generally agreed that the confrontation started

when Shell accused P.D. of changing the wifi password in the house. According to P.D., Shell

threatened to kill P.D. and Hollie. At some point during the argument, P.D. retrieved his gun from

his truck, went inside the residence, and pointed the gun at Shell, telling him to stay away and not

come any closer. P.D. then went back outside and placed the gun inside his locked truck. Shell


                                                -3-
No. 20-5703, United States v. Shell


followed P.D. outside and hit P.D. with his shoulder—a move described by some witnesses as a

“shoulder check” or “football tackle.” Shell and one of his neighbors (whose testimony the district

court found unreliable) asserted that Shell merely bumped shoulders with P.D. while walking over

to his neighbor’s house, when trying to get through the narrow passageway where P.D. was

standing between P.D.’s truck and the mobile home. According to Hollie, Shell said, “[t]hat will

be the last time you point a gun at me, M.F,” when he hit shoulders with P.D. After Shell hit

shoulders with P.D., P.D. punched Shell in the head. According to multiple witnesses, Shell and

P.D. exchanged punches, and Shell stabbed P.D. in the abdomen with a pocketknife. P.D. suffered

an abdominal wound that was four inches deep and resulted in a two-day hospitalization.

       After hearing the testimony by the witnesses and the arguments by counsel, the district

court determined that the elements of assault in the second degree had been established by a

preponderance of the evidence and that Shell had therefore violated a condition of his supervised

release. With respect to Shell’s justification defense, the district court found that, after P.D.

removed himself from the residence and placed his gun in his truck, Shell did not have a reasonable

belief that P.D. would use the gun to harm him, and thus did not have a “justified fear for his own

safety at the time of the stabbing.” The district court further found that Shell escalated the

confrontation after it had died down by following P.D. outside, with the knife in his pocket, and

ramming P.D. with his shoulder.

       Thus, the district court concluded that the elements of Ky. Rev. Stat. § 508.020(b) were

met because Shell utilized a dangerous instrument (the pocketknife) to inflict physical injury on

P.D. The district court found that Shell had the requisite intent because he started the physical

altercation by following P.D. outside and “ramming” him with his shoulder.




                                               -4-
No. 20-5703, United States v. Shell


       Shell argues on appeal that the evidence established that he had an imminent fear of harm

from P.D. and had no intent to injure him with the knife. Under Kentucky law, justification is not

a defense where “[t]he defendant was the initial aggressor” unless the defendant’s “initial physical

force was nondeadly and the force returned by the other is such that he believes himself to be in

imminent danger of death or serious physical injury.” Ky. Rev. Stat. § 503.060(3). It is also not

a defense where “[t]he defendant, with the intention of causing death or serious physical injury to

the other person, provokes the use of physical force by such other person.”

       Shell contends that he drew the knife only after being struck in the head and did so in an

attempt to stop P.D. from inflicting further injury on him. But, as the district court pointed out,

Shell followed P.D. outside and initiated the physical contact. Based on that evidence, which is

undisputed, the district court did not clearly err in finding that Shell intentionally caused physical

injury to P.D. without justification.

       Accordingly, we AFFIRM the district court’s revocation judgment.




                                                -5-